DETAILED ACTION
This is in response to the amendment filed 5/18/2021 wherein claims 1-18, 21-26, and 28 are canceled, claims 19-20 are withdrawn, and claims 27 and 29-36 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on 5/28/2021.
Claim 19 is canceled.
Claim 20 is canceled. 
In claim 27, line 2, “air flow” has been amended to - - airflow - -.
In claim 27, line 19, “correct the distortions” has been amended to - - correct the airflow distortions - -.
In claim 27, line 24, “towards the center” has been amended to - - towards a center - -.
Claim 35 is canceled.
Claim 36 is canceled.

Allowable Subject Matter
Claims 27 and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor makes obvious the combination set forth in the claims, and especially does not show, in combination with the other claimed limitations, “wherein the positioning of the plurality of correction vanes comprises applying an electrical current to at least one respective correction vane of the plurality of correction vanes, wherein the application of electric current transitions the at least one respective correction vane of the plurality from a first state to a second state … wherein, in the second state, the plurality of correction vanes are positioned so as to be asymmetrical about a first diametric central axis extending across the annular frame so as to improve, prevent, or correct the airflow distortions caused by the air flow swirl patterns, and wherein, in the second state: the plurality of correction vanes includes at least four sections of semi-circular correction vanes; and each section of semi-circular correction vanes includes concentric correction vanes that each extend away from an annular outer edge of the annular frame towards a center of the annular frame” (Claim 27, lines 10-13 and 17-25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741       
                                                                                                                                                                                                 /JASON H DUGER/Primary Examiner, Art Unit 3741